The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the communication connection (claim 4), the communication device (claims 5 and 21) and the communications interface (claim 20) must be shown or the features canceled from the claims.  No new matter should be entered.
The examiner also notes in Figs. 7-9, the label “Van” should be --Can--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 8 and 9 are objected to because of the following informalities:  
In line 1 of each of claims 8 and 9, “6” should apparently be --7--.
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-12, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al (US 9,216,856).
Howell shows a vehicle system comprising:
a refuse vehicle 40 comprising a chassis (not explicitly identified but note col. 3:62-63), a body assembly 72 defining a vehicle refuse compartment, and a lift assembly 36;
a carry can 12, 32 or 50 selectively couplable to the lift assembly, the carry can comprising a receptacle, a collector 10 having an actuator 26/66 positioned to facilitate manipulating the collector; and
an electric energy system positioned on at least one of the refuse vehicle or the carry can, the electric energy system configured to facilitate operating the actuator of the collector (see col. 2:30-47, col. 3:50-58, col. 4:9-67, and Figs. 4A-C and 7).
Re claim 2, the vehicle system of Howell further comprises an electrical connection 100/102 (Fig. 7) extending between the refuse vehicle and the carry can, the 
Re claim 3, the electrical connection is a power connection configured to facilitate transferring the electrical energy from the refuse vehicle to the carry can.
Re claims 5 and 21, the carry can includes a wireless communication device configured to receive commands wirelessly from at least one of the refuse vehicle or a portable user device (col. 3:30-37 and col. 5:1-12).
Re claim 6, at least part of the electric energy system (e.g., the power source) is positioned on the refuse vehicle.
Re claim 7, at least part of the electric energy system (e.g., the motor, wiring, switches, etc.) is positioned on the carry can.
Re claim 8 (note: this claim will be examined assuming it was intended to depend from claim 7, not claim 6), the portion of the electric energy system on the carry can is considered to be a first electric energy system, the portion of the electric energy system on the refuse vehicle is considered to be a second electric energy system, and the first electric energy system receives electrical energy from the second electric energy system.
Re claim 10, the electric energy system includes at least one of a power interface, a battery, a solar panel, or a generator configured to at least one of receive energy, store energy, or generate energy.
Re claim 11, the actuator includes an electric motor 52 powered by the electric energy system.

Re claim 14, the electric motor, the fluid pump, and the fluidly operated actuator are positioned on the carry can (col. 3:50-58).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Fox et al (US 10,647,025).

For example, Fox shows a handling vehicle having an attachment 10 which may be controlled from a control panel or panels CP that may be positioned in the cab of the vehicle and/or adjacent to the attachment. Such control panel(s) may be wired or wireless. Thus, in at least one embodiment, Fox discloses an electrical connection that is a communication connection configured to facilitate transferring commands from a vehicle to a handling attachment of the vehicle. See col. 9:22-44.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Howell by providing a remote control panel in the cab of the vehicle, either instead of or in addition to the control panel on the carry can, and by providing a suitable electrical communication connection for transferring commands from the remote control panel on the refuse vehicle to the carry can, as suggested by Fox, as this would provide increased operator safety and convenience.
Re claim 9 (note: this claim will be examined assuming it was intended to depend from claim 7, not claim 6), as noted above with respect to claim 8, Howell shows the portion of the electric energy system on the carry can to be a first electric energy system, and the portion of the electric energy system on the refuse vehicle to be a 
However, Fox further teaches that the handling attachment includes an electric energy system to operate an actuator (such as at least drum drive 28) of the attachment, wherein the electric energy system may either receive electrical energy from a second electric energy system on the vehicle, or be a completely self-contained energy system that does not receive electrical energy from the second electric energy system. See col. 11:45-60 and col. 12:31-53.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have also modified the apparatus of Howell by providing the electric energy system on the carry can as a self-contained system that did not receive electrical energy from the electric energy system of the host vehicle, as suggested by Fox, as this would simply be the substitution of one known alternate equivalent energy system for another, the use of which in the system of Howell would require no undue experimentation and produce no unexpected results.
Re claim 13, although Howell shows the fluidly operated actuator to be located on the carry can, as noted above with respect to claim 14, Howell does not show the electric motor and fluid pump to be located on the refuse vehicle.
However, Fox still further teaches that the fluid operated actuator (such as at least drum drive 28) can either be powered separately and independently from the power system of the host vehicle, or may receive its hydraulic power from a connection 44 of the host vehicle’s hydraulic power supply (which is considered to inherently comprise at least a pump and motor). See col. 11:45-60.
.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Christenson (US 5,934,867).
Howell shows the carry can to include at least a power interface configured to receive energy from an external electrical power source (see at least col. 1:25, col. 2:34-38, and col. 4:62-64); and shows the collector to include:
a lift mechanism including a lift arm 62 and a (second) actuator 66 positioned to facilitate pivoting the lift arm about a pivot axis; and
a grabber mechanism 64 coupled to an end of the lift arm, the grabber mechanism including grabber arms (not separately identified but can be seen in Fig. 1);
wherein the actuator is a fluidly operated actuator coupled to a fluid pump driven by an electric motor (as previously noted).
However, Howell does not show the collector to further include:
an extension mechanism including an extendable arm and a first actuator positioned to facilitate extending and retracting the extendable arm;
wherein the lift mechanism is coupled to an end of the extendable arm; or

The examiner notes it is generally well known in the art of refuse collecting to construct a collection arm in this manner. For example, Christenson shows a generally similar refuse collection vehicle wherein a carry can 34 includes a collection arm 42 having an extension mechanism 94 including an extendable arm 98 and a first actuator 100 positioned to facilitate extending and retracting the extendable arm, a lift mechanism 92 coupled to an end of the extendable arm, the lift mechanism including a lift arm 150 and a second actuator 154 positioned to facilitate pivoting the lift arm about a pivot axis 152, and a grabber mechanism 90 coupled to an end of the lift arm, the grabber mechanism including grabber arms 110, 112 and a third actuator 120, 122 positioned to facilitate opening and closing the grabber arms (see Figs. 1-6; other embodiments are similar).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Howell by constructing the collection arm with an extension mechanism having an extendable arm and a first actuator positioned to facilitate extending and retracting the extendable arm, wherein the lift mechanism was coupled to an end of the extendable arm, and wherein the grabber mechanism included a third actuator positioned to facilitate opening and closing the grabber arms, as shown by Christenson, to improve the efficiency, safety, and convenience of the system by enabling an operator to utilize the extended reach of the arm in conjunction with the pivoting grabber arms of the grabber mechanism to facilitate automatic refuse 
Re claim 16, Howell shows that the (second) actuator 66 is disposed along the pivot axis (Figs. 2 and 4B). 
Re claim 17, Howell does not show that the second actuator is offset from the pivot axis, but discloses that a cylinder or other type of actuator may be substituted for the rotary actuator (col. 4:22-23). Christenson shows the second actuator to be a cylinder that is offset from the pivot axis. The provision of such an actuator would have been an obvious substitution of one known type of actuator for another.
Re claim 19, insofar as the claim recites a combination of components previously recited in other claims, the carry can of Howell as modified in the manner above would clearly include all of the limitations set forth therein.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Christenson, as applied to claim 15 above, and further in view of Young et al (US 6,315,515) or Szinte (US 5,833,428).
Howell as modified by Christensen shows the first actuator to be a hydraulic cylinder rather than one of:
i) a linear actuator, a ball screw coupled to the linear actuator, and a motor positioned to drive the ball screw;
(ii) a rack disposed along the extendable arm and a rack pinion driven by the
motor; or

However, Christenson refers to “a linear actuator, such as an hydraulic cylinder”, implying that other types of actuators may be used. 
Further, the examiner notes that many types of actuators are known to be alternate equivalents in the art. 
For example, Young teaches that either a hydraulic cylinder 42 (Fig. 9) or an electric linear screw drive 45 (Fig. 10) may be substituted one for the other to constitute the plurality of linear actuators 41A-B (Fig. 6) used for a vehicle handling attachment.
Also, Szinte teaches that either a rack and motor-driven pinion or a chain and sprocket (pinion) driven by a motor may be substituted for a linear actuator in the form of an hydraulic cylinder 125/127 for extending a retractable arm 114 of a refuse collection assembly 30 positioned on a carry can 26 of a refuse collection vehicle 20.
As such, it would have been obvious for one of ordinary skill in the art to have further modified the Howell/Christenson apparatus by substituting the hydraulic cylinder thereof with an actuator in the form of at least one of: (i) a linear actuator, a ball screw coupled to the linear actuator, and a motor positioned to drive the ball screw, (ii) a rack disposed along the extendable arm and a rack pinion driven by the motor, or (iii) a push chain disposed along the extendable arm and a chain pinion driven by the motor, as taught by Young or Szinte, as this would merely be the selection of one of a finite number of known alternate equivalent actuators, the use of which would have neither required undue experimentation nor produced unexpected results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Christenson, as applied to claim 15 above, and further in view of Young et al and Turner et al (US 9,290,093).
The carry can of Howell as modified in the manner above includes all features of claim 20 except that the carry can does not include an energy storage battery coupled to or disposed within the container, and a communications interface to receive commands from an external device, wherein each actuator of the collection arm is an electrically operated actuator powered by the battery.
The examiner notes that substituting an electrically operated actuator for a hydraulically operated actuator, or vice-versa, is generally well known in the art.
For example, as noted above, Young teaches that either a hydraulic cylinder 42 (Fig. 9) or an electric linear screw drive 45 (Fig. 10) may be substituted one for the other to constitute the plurality of linear actuators 41A-B (Fig. 6) used for a vehicle handling attachment.
Further, Turner teaches a supplemental power attachment system for a vehicle, wherein a handling attachment 12 includes its own power generating system 30, including at least an energy storage device 34, which can be a battery (col. 6:24-28). Turner further discloses a power interface 20 and/or 50 configured to receive energy from an external power source (i.e., the vehicle; see col. 8:1-19 and 53-57, and col. 9:1-28). Further still, Turner teaches a communications interface 46 to receive commands form an external device (col. 8:26-30 and col. 10:1-20). Finally, Turner discloses that the batteries may power various electrical components of the vehicle (col. 8:49-53).
.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 of copending Application No. 16/851299 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims sought to be patented in the instant application are merely broader than and/or contain only minor .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

4/20/21